PER CURIAM.
Husband appeals from those provisions of decree of dissolution which award wife marital property of the value of $30,419.93 as against marital property awarded to him of the value of $15,880, each including one-half the value of the parties’ real estate; which award wife $2,400 maintenance in gross; and which award wife attorney’s fees totaling $5,000 for trial and appeal.
We have examined the trial record and the contentions of the parties. The trial *127court was within the range of discretion accorded to him in each of the awards criticized by the husband. The legal principles which govern the case have been thoroughly explicated by cases already printed in the law books. An extended opinion would have no value as precedent. Rule 84.16(b).
Judgment affirmed.